B Document 29 Filed 02/21/20 Page 1of1
B Document 28 Filed 02/20/20 Page 1 of1

  

Sharon Krevor-Weisbaum
skw@browngold.com

Kevin D. Docherty
kdocherty@browngold.com

February 20, 2020
BY CM/ECF

Hon. Catherine C. Blake
United States District Court
for the District of Maryland
101 W. Lombard Street
Baltimore, Maryland 21201

Re: — Claypool, et al. v. Baltimore Orioles Limited Partnership, et al.
Case No. 18-3393-CCB (D. Md.)

Dear Judge Blake:

We write to request that the Court amend the Settlement Order (Local Rule 111) entered
on September 20, 2019, (and modified on October 17, 2019, ECF No. 25, and November 21,
2019, ECF No. 27) to allow the parties to move to reopen the action if the parties’ settlement is

not consummated on, or before, May 20, 2020.

The parties have finalized their Settlement Agreement. However, the additional time is
required to obtain the necessary State approvals.

The Court’s consideration of this matter is appreciated.

Respectfully,

Sharon Krevor-Weisbaum
Kevin D. Docherty

KDDjjh

ce: All Counsel of Record Gi f y yyve ol pod SU

   
